DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-3 & 13-20, drawn to a driver drill comprising a speed change mechanism capable of changing a rotational speed range of the output shaft between a low-speed and high-speed mode; a controlling means, wherein in the controlling means, in the high-low range in a first range in which the values are low, changes in the clutch-actuation torques are the same in the low-speed and high-speed modes, and in a second range outside of the first range, the clutch-actuation torques in the lower-speed mode are higher than in the high-speed mode, classified in B25B21/008.
Group II. Claims 4-9, drawn to a driver drill comprising a speed change mechanism capable of changing a rotational speed range of the output shaft between a low-speed and high-speed mode; a controlling means, wherein in the low-speed mode, first torque-setting step numbers are settable as the high-low range, and in the high-speed mode, second torque setting step numbers that are the same as or smaller than the first torque setting step numbers are settable as the high-low range, classified in B25B21/026.
Group III. Claims 10-12, drawn to a driver drill comprising a speed change mechanism capable of changing a rotational speed range of the output shaft between a low-speed and high-speed mode; a controlling means, wherein in the low-speed mode, first torque-setting step numbers are settable as the high-low range, and in the high-speed mode, first torque setting step numbers are settable as the high-low range, classified in B25B21/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related driver drills. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation. Specifically, the driver drill of Group I recites a controlling means between clutch-actuation torques in a first range in which the values are low corresponding to equal changes in clutch actuation torques in low and high speeds, which is not recited in the driver drill of Group II. Further, the driver drill of Group II recites a different mode of control utilizing settable first and second torque setting step numbers. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related driver drills. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation. Specifically, the driver drill of Group I recites a controlling means between clutch-actuation torques in a first range in which the values are low corresponding to equal changes in clutch actuation torques in low and high speeds, which is not recited in the driver drill of Group III. Further, the driver drill of Group III recites a different mode of control utilizing settable first torque setting step numbers. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related driver drills. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different mode of operation. Specifically, the driver drill of Group II recites that, in the lower-speed mode the first torque setting step numbers are settable as the high-low range, and in the high-speed mode a second torque setting step numbers are settable as the high-low range, which is not recited in the driver drill of Group III. Further, the driver drill of Group III recites a different mode of control utilizing settable first torque setting step numbers settable for both the low and high speed modes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups outlined above recited materially distinct subject matter directed towards separate classifications. Therefore, each of the Groups above would require unique and materially distinct search strategies to fully search the scope of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974. The examiner can normally be reached M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731